   Case 6:21-cv-01152-TC-TJJ Document 1-1 Filed 06/11/21 Page 1 of 2




                              AFFIDAVIT
   I , Shawn Herrman, being first d ul y sworn , depose and states :
1 . TFO Herrman has been employed with the Kansas Highway Patrol
 (KHP) since January 2012 and has been cross designated as a DEA
Task Force Officer since June 2017 . My duties include
investigation of violations of the Controlled Substance Act ,
Title 21 of the United States Code and forfeitures thereto.

2.  The information contained in this report is known to Aff i ant
through personal direct knowledge, and/or through a review of
official reports prepared by other law enforcement personnel.
This report is submitted in support of federal forfeiture.

3 . On March 15 , 2021 , Kansas Highway Patrol Master Trooper Cole
McGee stopped for a traffic violation a 2018 Ford F-250 on
westbound I - 70 near milepost 208 , in Leavenworth County , in the
District of Kansas . The driver and sole occupant was identified
as Michael WEIGEL .

4 . A certified narcotics canine gave a positive indication t o
the odor(s) of illegal narcotic(s) in or about the vehicle.

5. During the event , a search of the vehicle led to the
discovery of $99,995 . 00 in U. S . Currency , an empty container of
THC edibles , a glass pipe , and a suspected marijuana blunt. The
U.S . currency was comprised of (2) large vacuum sealed bags.
Both vacuum sealed bags were marked with "50".

6 . The currency was packaged and concealed consistent with that
of narcotic(s) proceeds, other narcotic related currency, and
contraband when packaged for transport .

7 . During a post-Miranda interview, WEIGEL was asked why the
money was not in a bank and he stated he did not want to go into
t oo much detail regarding the hemp industry . WEIGEL als o was
asked why the money was vacuum sealed and wrapped in aluminum
foil. He stated that is just how he keeps it and it preserves
it . When to l d money doesn ' t go bad , WEIGEL stated if you bury
it , it goes bad .

8.  Later , at another locati o n, a certified narcotics detection
canine gave a positive indication to the odor(s) of illegal
narcotic(s) emitting from t he U.S . currency .
   Case 6:21-cv-01152-TC-TJJ Document 1-1 Filed 06/11/21 Page 2 of 2




9.    Based on the information set out above , the Aff i ant has
probable cause to be li eve that the $99 , 995 . 00 in U.S . currency
se i zed by the Kansas Highway Patrol constitutes money , or other
things of va l ue f u rnished , or intended to be furnished , in
exchange for a controlled s ubstance or proceeds traceable to
such an exchange , or was used , or intended to be u sed , to
facilitate one or more violations of Title 21 , U. S . C . § 841
et . seq . Accordingly , the property is subject to forfeiture
pursuant to Title 2 1, U. S . C . §§ 853 and 881 .




                                          Shawn He r rman , TFO
                                          DEA




Sworn to and subscribed before me this Jl..!~ay of                 TlAn.P   20 Z}.


                                             ~
                                          No~Yubitr
                                                     .     Q1
                                                                     ~
                                                                     ~
My Commission Expires :

                                  NOTARY PUBLIC. State of Kansas
                                         JONE~7~1,Q-Z.5:_
                                    MyAppt. Exp.
